Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 28-43 are pending and examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “a first specific zone of said surface comprising a first plurality of separate wells of said plurality of wells and a first witing of test sample imprinted directly on said surface” and “a second specific zone of said surface comprising a second plurality of separate wells of said plurality of wells and a second writing of threshold comparison imprinted directly on said device”. The phrase “first writing of test sample” and “second writing of threshold comparison” has not been clearly defined in the specification and thus it is unclear what is intended to encompass in the device by the above recitations. It is unclear as to whether the “first writing  of test sample” is intended to encompass incorporating the word “test sample” imprinted/engraved directly of the surface of the surface of a specific zone or intended to encompass writing/imprinting of “test sample” (i.e. the actual test sample, not the word) directly on the sample.  
Further, it is unclear as to whether the second specific zone is in the same well or in a different well because the claim does not clearly indicate that each of the wells comprises a first specific zone and a second specific zone, not does the claim specify that the second specific zone is in the well having the first specific zone. As for example, a protein (e.g. BSA can be imprinted on to electrode by microcontact) and on of ordinary skilled in the art can also interpret that by writing on electrode by imprinting. So, in the absence of a clear definition in the specification, the recitation can be interpreted differently. Thus, the recitations “a first specific zone of said surface comprising a first plurality of separate wells of said plurality of wells and a first witing of test sample imprinted directly on said surface” and “a second specific zone of said surface comprising a second plurality of separate wells of said plurality of wells and a second writing of threshold comparison imprinted directly on said device” are confusing with respect to what is intended to encompass in the device. If Applicant is intended for writing of the words by the phrases, the claim should clearly recite so to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (New matter), as failing to comply with the written description requirement (New matter). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites “a first specific zone of said plurality of wells comprising a first imprinted writing of test sample directly on said device” and “a second specific zone of said plurality of wells comprising a second imprinted writing of threshold comparison directly on said device”. The term “imprinted writing” has not been clearly defined in the specification and in view of teaching of specification of “writing”, which refers to any written or recorded material that is attached to, or otherwise accompanies a kit at any time during its manufacture, transport, sale or use, the claim has been interpreted as 
A kit composition comprising a solid support having plurality of wells , each of said plurality of wells comprising at least one (which includes plurality) immobilized labeled antibody directed to at least one of a plurality of urinary renal injury protein biomarker; a first specific zone of said plurality of well comprises a first imprinted writing of test sample (which can be interpreted as a word “test sample” written/imprinted in the first zone) and in a second specific zone of said plurality, a first imprinted writing of threshold (which can be interpreted as a word “threshold” written/imprinted in the second zone). The zone can also be interpreted as first area (zone) comprised of a plurality of wells and a second area (zone) comprised of a plurality of well or in other way it can be interpreted that the two zones are in each of the plurality of wells.
A kit having the above arrangement and writing does not have a clear descriptive support in the specification.
Throughout the specification, plurality of wells, each well with a first zone and a second zone and writing of “test sample” in the first zone and the word “threshold” in the second zone does not have a clear descriptive support in the specification. The “imprinted writing” (Words) in specific zone have not been clearly defined, described or disclosed anywhere in the specification. There is no disclosure in the specification as to where (bottom surface, side surface, top surface) the writing of the words would be and the location of the first zone and the second zone. The only disclosure regarding kit can be found in page 297 where it recites:  “The instructions for use of the kit and performing the correlations can be in the form of labeling, which refers to any written or recorded material that is attached to, or otherwise accompanies a kit at any time during its manufacture, transport, sale or use. For example, the term labeling encompasses advertising leaflets and brochures, packaging materials, instructions, audio or video cassettes, computer discs, as well as writing imprinted directly on kits”. The above disclosure does not provide any indication of imprinted writing on the device, let alone the writing of test sample and threshold in specific zones of the wells. The above disclosure does not provide any clear teaching of imprinting of writing of “test sample” and/or  ‘threshold comparison” anywhere in the device.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389,1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
Claims 28-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (New matter), as failing to comply with the written description requirement (New matter). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 as amended requires the kit composition comprising a solid support having plurality of wells , each of said plurality of wells comprising at least one (which includes plurality) immobilized labeled antibody directed to at least one of a plurality of urinary renal injury protein biomarker; a first specific zone of said plurality of well comprises a first imprinted writing of test sample (which can be interpreted as a word “test sample” written/imprinted in the first zone) and in a second specific zone of said plurality, a first imprinted writing of threshold (which can be interpreted as a word “threshold” written/imprinted in the second zone).
 As claimed, the solid support encompasses plurality of antibodies each directed to any one of the proteins selected from ferritin, beta globin, catalase, alpha globin, epidennal growth factor receptor pathway substrate 8, mucin isoform precursor, ezrin, delta globin, moesin, phosphoprotein isoform, annexin A2, myoglobin, hemopexin, serine proteinase inhibitor, serpine peptidase inhibitor, CD14 antigen precursor, fibronectin isoform preprotein, angiotensinogen preprotein, complement component precursor, carbonic anhydrase, uromodulin precursor, complement factor H, complement component 4 BP, heparan sulfate proteoglycan 2, olfactomedian-4, leucine rich alpha-2 glycoprotein, ring finger protein 167, inter-alpha globulin inhibitor H4, N-acylsphingosine aminohydrolase, mucin 1, clusterin isoform 1, brain abundant membrane attached signal protein 1, dipeptidase 1, fibronectin 1 isoform 5 preprotein, angiotensinogen preproprotein and carbonic anhydrase or antibodies against all of the proteins immobilized on a solid support. As claimed the kit further comprises a solid support with a first zone of plurality of wells having the various antibodies as described above with the zone name (imprinted writing) “test sample” and a second zone of plurality of wells having the various antibodies as described above with the zone name (imprinted writing) “threshold”.  
However, the specification does not have clear descriptive support for all the various antibodies directed against various known and yet to be determined renal injury biomarker in the first specific zone and second specific zone as encompassed by claim 28.  Claim 42 requires various antibodies against the various cited urinary protein biomarker in first specific zone and second specific zone, for which specification does not have clear descriptive support for all the antibodies directed against the various biomarkers. 
Generally describing few antibodies specific for few know biomarkers does not provide adequate written descriptive support for the genus of antibody directed to various known and yet to be determined renal injury biomarkers as claimed in claim 28 and does not provide adequate written descriptive support for the various antibodies directed against the various recited biomarkers in claim 42. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) requires adequate written description of the antibody itself (see Memorandum, February 22, 2018, 
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf). Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (JBC 2002, hereinafter “Jeon”) in view of Ramachandran et al (Proteomics CLin Appl 2008) in view of Darwish et al (Int J Biomed Sci. 2006 Sep; 2(3): 217–235) and  Bonventre et al (WO 2010/057184 A2, hereinafter “Bonventre”) in view of Kas, Koen (US 2011/0275536A1, hereinafter “Kas”).
Amended claim 28 is directed to a kit comprising an immunoassay device comprising a solid support having plurality of wells, wherein each of the plurality of wells is immobilized to at least one labeled antibody that is specifically directed to at least one of a plurality of urinary injury protein biomarker, wherein the device comprising a first specific zone having the plurality of wells and a second specific zone having the plurality of well and wherein the first specific zone has imprinted writing of “test sample” (i.e. interpreted as writing of word “test sample”) and the second specific zone has imprinted writing of “threshold” (i.e. interpreted as writing of the word “threshold”). The injury protein biomarker, as elected in the response of 05/08/2019 in response to election of species requirement is moesin. Therefore, with this election, the kit reads on a microtiter plate having labeled anti-moesin antibody in plurality of wells, moesin sample (test sample) to be applied to the plurality of wells in the first zone imprinted with the word “test sample” (note that the claimed kit does not claim that the kit has the test sample on the first zone) and a known threshold amount (i.e. a known amount) of moesin to be applied to the plurality of wells in the second zone having the imprinted name “threshold” (note that the claimed kit does not claim that the kit has the threshold sample/amount on the on zone). 
In regards to claims 28-30, 38 and 41-43, Jeon teaches that moesin protein (i.e. a protein biomarker) gets phosphorylated (i.e. upregulation of phosphorylated form) after electroconvulsive shock. Jeon teaches phosphorylation of moesin in neuronal tissues and discloses immunoassay detection of moesin (page 16577, 2nd col.; 2nd para, 2nd col. of page 16578; 1st para, 1st col. of page 16579 and Fig. 2) for monitoring phosphorylation.  Jeon discloses anti-moesin monoclonal antibody against human moesin (BD Transduction Laboratories) (i.e. antibody against the protein biomarker) (page 16577 and 16578, 2nd col) and phosphor-specific antibodies for monitoring phosphorylation (page 16577 and Figs.3 & 4). Jeon discloses immunoblot analysis wherein sample having moesin are transferred/immobilized to nitrocellulose membrane are allowed to bind with moesin specific antibodies and detection of the moesin bound antibody by labeled anti-IgG antibody (i.e. by a detection means) (page 16577, 2nd col. and Fig.1). 
Jeon however, does not disclose detection of moesin and phosphorylated moesin by other solid phase immunoassays, as for example, detection with a solid support having plurality of wells and does not disclose the immunoassay components in a kit format.
Darwish (International Journal of Biomedical Science) teaches that immunoassay methods because of high specificity and high sensitivity, are very useful for detection and quantitation of various analytes and can detect analytes at the femtomole to attomole level (page 218, 1st col., 1st para). Darwish teaches that monoclonal antibodies are advantageous because of higher degree of affinity and specificity towards the analyte (page 218, 2nd col., 1st para). Darwish teaches that the method can be performed in either a competitive and non-competitive designs. Darwish teaches that the solid phase can be coated with antibody for competitive design (page 219, 1st col., 1st para and Fig.1A). Darwish teaches various solid phase immunoassays and competitive immunoassay utilizing antibody immobilized on the support and discloses quantitation of analyte (see fig.2) utilizing labeled antibody (i.e. .a detection means). Darwish teaches reagent kits for measuring various compounds (page 221, last para). Dawish teaches sensitivity of detection to nanogram and picogram levels (See Table 2,Table 4). Darwish also discloses detection at the ng and pg level using antigen-capture immunoassays (See Table 2).
Bonventre teaches assay and kits in diagnosing and monitoring acute kidney injury in patients (Summary). Bonventre teaches that some specific biomarkers are present in urine at higher concentrations in subjects with acute kidney injury (Summary). Bonventre discloses sensitive and specific detection of kidney injury biomarkers with an antibody that specifically binds to kidney injury biomarker (paragraph [0015]). Bonventre teaches that biomarker levels can be assessed by various assays including ELISA, multiplex bead assay or mass spectroscopy (paragraph [0010]). Bonventre teaches "increased concentration", "increase in the level", "higher level", or "higher concentration" of a biomarker refers to a level or concentration of a biomarker that is statistically significant or significantly above the level or concentration of that biomarker found in a control or reference sample, in a sample from the same subject at a different timepoint, relative to the level or concentration of a normalizing protein, or relative to a reference concentration or level. The "higher level" or "increase in the level" can be for example 1.2-fold or higher, for example, 1.8-fold higher or higher, 1.9-fold higher or higher, at least 2-fold higher, or even 3-fold higher. Similarly, an AUC value of about 0.78 may be considered statistically significant. (paragraph [0059]). The control or reference sample can also be a standard sample that contains the same concentration of the AKI biomarker that is normally found in a biological sample that is obtained from a healthy individual. Bonventre teaches that RIA and ELISA provide the benefit of detection sensitivity, rapidity, accuracy, possible automation of procedures, and the like, for the determination of the concentration or level of an acute kidney injury biomarker (paragraph [0063]). Bonventre teaches that there are different forms of ELISA which are well known to those skilled in the art, e.g. standard ELISA, competitive ELISA, and sandwich ELISA. ELISA is a technique for detecting and measuring the concentration of an antigen, such as an acute kidney injury biomarker, using a labeled ( e.g. enzyme linked) form of the antibody. In a "sandwich ELISA", an antibody is linked to a solid phase (i.e. a microtiter plate) and exposed to a biological sample containing antigen (e.g. an acute kidney injury biomarker). The solid phase is then washed to remove unbound antigen. A labeled antibody (e.g. enzyme linked) is then bound to the plate bound-antigen (if present) forming an antibody-antigen-antibody sandwich. In a "competitive ELISA", a specific concentration of an antibody specific for at least one AKI biomarker is incubated with a sample containing an acute kidney injury biomarker. The acute kidney injury biomarker-antibody mixture is then contacted with a solid phase (e.g. a microtiter plate) that is coated with a acute kidney injury biomarker. The more acute kidney injury biomarker present in the sample, the less free antibody that will be available to bind to the solid phase. A labeled ( e.g., enzyme linked) secondary antibody is then added to the solid phase to determine the amount of primary antibody bound to the solid phase (paragraph [0064]). In some embodiments, the concentration of each of a plurality of biomarkers can be determined simultaneously, in a multiplex fashion, by ELISA (enzyme-linked immunosorbent assay). The sample can be, for example, one of a plurality of samples obtained at one of the various time points from a subject in need. In some embodiments, the sample is a human urine sample from a subject, to be tested for determining the concentration of at least one biomarker according to the methods described herein (paragraph [0065]). Bonvertre teaches compiling immunoassay components in a kit for convenience. Bonvertre teaches that kits may contain components for competitive and non-competitive assays, radioimmunoassay (RIA), multiplex bead assays, bioluminescence and chemiluminescence assays, fluorometric assays, sandwich assays, immunoradiometric assays, dot blots, enzyme linked assays including ELISA, microtiter plates, or immunocytochemistry (paragraph 0074]). Bonventre teaches that the present invention is directed to commercial kits for the detection and prognostic evaluation of AKI. The kit can be in any configuration well known to those skilled in the art and is useful for performing one or more of the methods described herein for the detection of at least one AKI biomarker. The kits are convenient in that they supply many, if not all, of the essential reagents for conducting an assay for the detection of at least one AKI biomarker in a urine test sample, such as described herein. In addition, the assay may be performed simultaneously with a standard or multiple standards included in the kit, such as a predetermined amount of at least one acute kidney injury biomarker (e.g., epithelial injury/dedifferentiation biomarker protein or nucleic acid), so that the results of the test can be quantified or validated.
Kas (US 2011/0275536A1) teaches immunoassay detection of biomarker for diagnosis (Abstract) with biomarker specific antibody (paragraph [0080]) utilizing various immunoassay techniques (paragraphs [0081], [0098]). Kas teaches detection by comparing with a reference level and a threshold level wherein detection/visualization of biomarker in the sample above or below the threshold level provides prediction, diagnosis and/or prognosis of the disease (paragraph [0123]). Kas teaches that immunoassay device may comprise one or more zones including a threshold zone for comparing ([0133]).
Therefore, from the above description in mind, once an antibody against an analyte/biomarker is known, various known immunoassay methods and devices (as for example, ELISA, microarray, lateral flow immunoassays) for detection of the analyte/biomarker would be within the purview of one of ordinary skilled in the art and since ELISA (competitive and non-competitive) is an very useful technique for detection of analyte/biomarker for detection of analyte in various samples (Bonverte and Darwish), it would be obvious to one of ordinary skilled in the art to easily envisage utilizing  the antibody of Joen  in various immunoassay methods and devices including various solid phase methods including immunoassay detection in microtiter plates as taught by Bonventre with the expectation of utilizing the antibody for sensitive detection of moesin in various sample with a reasonable expectation of success. One of ordinary skilled in the art would have a reasonable expectation of success because anti-moesin antibody is disclosed by Jeon and Bonventre teaches sensitive detection of biomarker using antibody and biomarker immobilized on wells of a microtiter  plate/device. One of ordinary skilled in the art would have a reasonable expectation of success because anti-moesin antibody is disclosed by Jeon and Darwich and Bonventre teaches sensitive detection of analyte using competitive, non-competitive and antigen-capture immunoassays. Moreover, since Bonventre teaches various controls and Kas teaches detection by comparing with a reference level and a threshold level wherein the detection/visualization of biomarker in the sample above or below the threshold level provides prediction, diagnosis and/or prognosis of the disease (paragraph [0123]) and immunoassay device may comprise one or more zones including a threshold zone for comparing ([0133]), one of ordinary skilled in the art can easily envisage utilizing various zones including sample, control zone and/or threshold zone in a microtiter plate or a solid support having multiple wells for immunoassay detection with a reasonable expectation of success. While the concept of detection/prediction based on detection in detection/test zone and control/threshold zone is obvious in view of the references, the incorporation of engraved/imprinted writing of the words “test sample” and “threshold comparison” on different zone of the device for convenience of detection, does not provide any inventive concept and are within the purview of one of ordinary skilled in the art.
In regards to claim 38 and 43, since Bonventre teaches assessing injury from the increase level of biomarker(s)  (paragraph [0061]) and increased level refers to a level or concentration of a biomarker that is statistically significant or significantly above the level or concentration of that biomarker found in a control or reference sample, in a sample from the same subject at a different timepoint, relative to the level or concentration of a normalizing protein, or relative to a reference concentration or level, it would be obvious to one of ordinary skilled in the art to easily envisage various amount of biomarkers as control for detection and diagnosis of the biomarker above a certain level/amount including biomarker sample at different time points.
Moreover, since the packaging of immunoassay components (including antibody and instructions on how to use the method in the form of package insert) in a kit form is a well-known obvious expedient for ease and convenience in assay performance and since Bonventre teaches compiling the components of immunoassay in a kit,  once a method has been established, one skilled in the art would clearly envisage or consider compiling the method components including the immunoassay device in a kit format and change/modify different components of the kit to best suit the assay and primary antibody against the analyte and labeled secondary antibody (that generates measurable signal) that binds to primary antibody and common and routine procedure in immunoassay methods and are common and routine components in kits for immunoassays. Since Bonventre teaches kit can be in any configuration well known to those skilled in the art and is useful for performing one or more of the methods and Kas teaches detection by comparing with a reference level and a threshold level wherein the threshold wherein and the detection/visualization of biomarker in the sample above or below the threshold level provides prediction, diagnosis and/or prognosis of the disease and also teaches that immunoassay device may comprise one or more zones including a threshold zone for comparing, it would be obvious to one of ordinary skilled in the art to envisage labeling the device with various zones including test sample zone and a threshold zone based on various immunoassay and inclusion of various control sample for ease of performance and automation with a reasonable expectation of success.
In regards to the instructions for treatment regimen recited in claims 31-37 and 39-41, the printed instruction does not modify the structure of the immunoassay devide including the microtiter plate as claimed and is not functionally related to the device and According to MPEP 2112.01 (III), in product claims, nonfunctional printed matter does not distinguish the claimed product from otherwise identical prior art product: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). 
Response to argument
Applicant's arguments and amendments filed 07/01/2022 have been fully considered but are persuasive to overcome the rejections under 35 USC 103. 
In regards to rejection under 35 USC 112 2nd paragraph, Applicant’s amendment is persuasive to overcome the rejection in view of the amendments but however, Applicant’s arguments have been rendered moot in view of the new grounds of rejection as described in the office action.
In regards to 35 USC 112 1st paragraph rejection, Applicant argued that Applicant have properly contemplated that the kit includes an immunoassay device comprising a “surface” and consequently, the instant specification has written description for “writing imprinting directly on the surface”. 
The above arguments have fully been considered but are not persuasive. Throughout the specification, plurality of wells, each well with a first zone and a second zone and writing of “test sample” in the first zone and the word “threshold” in the second zone does not have a clear descriptive support in the specification. The “imprinted writing” (words) in specific zone have not been clearly defined, described or disclosed anywhere in the specification. There is no disclosure in the specification as to where (bottom surface, side surface, top surface) the writing of the words would be and the location of the first zone and the second zone. The only disclosure regarding kit can be found in page 297 where it recites: “The instructions for use of the kit and performing the correlations can be in the form of labeling, which refers to any written or recorded material that is attached to, or otherwise accompanies a kit at any time during its manufacture, transport, sale or use. For example, the term labeling encompasses advertising leaflets and brochures, packaging materials, instructions, audio or video cassettes, computer discs, as well as writing imprinted directly on kits”. The above disclosure does not provide any indication of imprinted writing on the device, let alone the writing of test sample and threshold in specific zones of the wells. The above disclosure does not provide any a clear teaching of imprinting of writing of “test sample” and/or  ‘threshold comparison” anywhere in the device, let alone specific areas of the device.
In regards to written description for various antibodies in the kit, Applicant argued that Applicants provided a complete section (e.g. IV antibodies) which provides a comprehensive written description of antibody affinity determination and shows the state of the art regarding antibody constructions, screen and specificity determination (specification pg 294, ln 24 – pg 296 ln 12). Applicant argued that the instant application provides written description for amino acid sequences of three hundred and sixty one candidate urinary renal injury biomarker proteins that were identified in a proteomics expression platform (Specification pg 28 in 4 – page 283 line 26).  Based on this Applicant argued that written description is therefore, satisfied in the instant application.
The above arguments have fully been considered but are not found persuasive. Pages 294 – 296 described general process of generating antibodies as screening technologies of phage libraries for isolating polypeptides for binding to selected analytes. Disclosing some candidate protein biomarker is not representative of specific antibodies against the biomarker.  A definition by function does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is. A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. As stated by the Federal Circuit, "[i]n order to demonstrate that [Appellants have] invented what is claimed, [Appellants' Specification] must adequately describe representative antibodies to reflect the structural diversity of the claimed genus." Abbvie, 759 F.3d at 1301. "[F]unctionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date." Id. The record here does not indicate an established structure-function correlation between the claimed antibody utilized for the process and the binding function. 
Applicants indication that it is possible to screen for antibodies that bind various candidate markers, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. Further, in view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. The Federal Circuit explained in Amgen that when an antibody is claimed (note that antibody against injury protein biomarker is critical for practice of the device), 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The 'newly characterized antigen' test flouts basic legal principles of the written description requirement," in that "this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen." Amgen, 872 F.3d at 1378.
In regards to 35 USC 103 rejection, Applicants argued that Examiner argued based on what the present immunoassay device is used for, as opposed to what the present immunoassay device is, physically and structurally.
The above augments have fully been considered but are not found persuasive. The immunoassay device as claimed comprises a plurality of wells, each of said plurality of wells comprising a solid support immobilized to a labeled antibody that is specific for a urinary renal injury biomarker, wherein a section of the wells has engraved writing of the word “test sample” and a section of the wells has an engraved writing of the word “threshold comparison” and a detection means for detecting signals from the wells.
As described in the rejection above, Jeon discloses detection of moesin and phosphorylated moesin utilizing antibody specific for the biomarkers. As described in the rejection, Joen does not disclose detection of moesin and phosphorylated moesin with the antibody immobilized in plurality of wells.
Darwish is cited to show that immobilization of analyte specific labeled antibody on a solid support for competitive and noncompetitive detection and quantitation is common and art recognized. Bonventre is cited for its disclosure of immunoassay detection/quantitation of renal/kidney injury biomarker utilizing antibody specific for the kidney injury biomarker immobilized on a solid support (including microtiter plate) wherein the detection is based on detection of increase level of biomarker compared to a threshold or a reference level. Bonventre teaches detection in a multiplex fashion (i.e. detection in plurality).  Bonventre teaches kit and teaches that the kit can be configured to any configuration well know to those skilled in the art.  Thus, in view of Darwish and Bonventre, one of ordinary skilled in the art can easily envisage biomarker detection with immobilized antibody specific for the biomarker utilizing antibody immobilized in solid support on plurality of wells, as for example, plurality of wells of a microtiter plate, for multiplexing. One of ordinary skilled in the art would also easily envisage two separate zones or areas on the microtiter plate for measuring control or threshold value in view of Bonventre. The obviousness for envisioning zone for measuring reference or threshold level also comes from the disclosure of Kas disclosing detection of biomarker by comparing with a reference or a threshold level wherein the detection/visualization of biomarker in the sample above or below the threshold level provides prediction, diagnosis and/or prognosis of the disease.  Moreover, while the concept utilizing microtiter wells for detection/prediction based on detection in detection/test zone and control/threshold zone is obvious in view of the references, the incorporation of engraved/imprinted writing of the words “test sample” and “threshold comparison” on different zone of the device for convenience of detection, does not provide any inventive concept and are within the purview of one of ordinary skilled in the art. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  See:  In re Bozek, 163 USPQ 545 (CCPA 1969).  A person of ordinary skill in the art, using common knowledge and common sense, is capable of fitting the teachings of multiple references together like pieces of a puzzle, regardless of the specific problem being addressed by the individual references.  Any need or problem known at the time of the invention can provide a reason for combining elements of the different references.  A person of ordinary skill in the art is also a person of ordinary creativity.  In this case, for the reasons of record, ample motivations to combine the references with an extremely reasonable expectation of success have been set forth.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641